By the Court.—
The act regulating the attendance of Juries upon the premises, gives no direction to the Court with respect to apportioning their pay ; and without a latitude of that kind, it is impossible not to follow the obvious construction of the law. The allowance of eight shillings per day, is made to them in each case, without reference to the portion of time less than a day, they may be employed in the duty; and hence, if they perform the service in one hour, they would be entitled *86the same allowance. And perhaps they would be justly entitled, unless it could be considered, that the value of the service was lessened by being quickly dispatched, or enhanced by occupying more time; or unless where Juries are called from their private affairs, upon a duty of this kind, a line could be drawn between the inconvenience sustained by those who complete the business in part of the day, and that felt by those who were employed throughout the day. As they are entitled to this allowance in one case, the same expressions give them the same claim in every other; and as the services have been rendered in ten cases, and for different parties, on one side, each party liable to the costs, is bound to pay the Jurors at the rate laid down in the act. We are not apprized of any rule by which a different allowance could be made, confident with the provisions of the law, which are alone to guide us. The Juries when summoned are bound to attend in every case, and a failure in this respect subjects them to forfeiture, and an action by each party grieved.